DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/119054 11/18/2019. 
                                              Oath/Declaration
3.   The oath/declaration filed on 06/30/2020 is acceptable.
                                Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 08/30/2020.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       Claims
       In claim 5, line 1, a phrase of “The display panel as claimed in claim 1” should 
replace by -- The display panel as claimed in claim 3 or claim 4 – because “the second 

groove” does not defined in the base claim 1.

                                Allowable Subject Matter
5.    Claims 1-10 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display panel, comprising a second planarization layer patterned and disposed on the first planarization layer, wherein the second planarization layer comprises a light shielding structure and a first groove formed by the light shielding structure; an anode layer disposed on the second planarization layer, wherein the anode layer completely covers the first groove and is extended to cover a portion of the second planarization layer; a light emitting functional layer disposed on the anode layer in the first groove; and a cathode layer disposed on the light emitting functional layer in the first groove, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-10 are directly or indirectly depend on the independent claim 1.

  
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. JUN et al. (U.S. Publication No. 2009/0039773 A1), In et al. (U.S. Publication No. 2015/0249119 A1), KIM et al. (U.S. Publication No. 2017/0003786 A1), and CHENG (U.S. Publication No. 2020/0035773 A1).
                                                         Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/PHUC T DANG/Primary Examiner, Art Unit 2892